DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 6 is objected to because of the following informalities:  
In Claim 5, at Line 1, change “telescopically” to –telescopic--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2013/0340238 to Shores et al. (hereinafter “Shores”).
-From Claim 1: Shores discloses a device for coupling a surgical tool 50 to a handle having a drive mechanism 20, the device comprising two segments 30, 40 being telescopically collapsible to operatively connect the surgical tool to the drive mechanism of the handle.
-From Claim 2: Shores discloses wherein compression of a first segment of said two segments into a second segment of said two segments is against at least one spring 140.
-From Claim 3: Shores discloses rods 121 and/or 142 for guiding telescopic movement of said two segments.
-From Claim 4: Shores discloses wherein each of said connected segments is cylindrical in shape with a bottom surface and an open top.  (See Figs. 2A, 2B)
-From Claim 5: Shores discloses wherein bottom surfaces of said two segments contact each other when said connected segments are telescopically collapsed.  (See Figs. 4A-6A)
-From Claim 6: Shores discloses wherein telescopic collapse of said two segments connects the drive mechanism to a gear mechanism of the surgical tool through holes in said bottom surface of each of said two segments.  (See Figs. 4A-6A)
-From Claim 7: Shores discloses a locking mechanism 160 for locking said first and said second segments in a telescopically collapsed state against a force of said at least one spring.
-From Claim 8: Shores discloses wherein releasing said locking mechanism facilitates automatic telescopic expansion of said first and said second segments.  ¶31

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shores in view of US 2004/0267297 to Malackowski (hereinafter “Malackowski”).
-From Claims 9 and 10: Malackowski teaches wherein collapse of said two segments activates electronic circuitry in the surgical tool wherein activation data for authentication of the surgical tool, for counting a number of procedures the tool was used and/or the amount of time the tool was used is stored in said electronic circuitry.  (¶77)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Shoes by adding the circuitry and functionality of the Malackowski device in order to provide information to the user as to the usable service life of the surgical tool, e.g., replacement time.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, as the cited references include structure similar to that of the presently claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J WILEY whose telephone number is (571)270-7324. The examiner can normally be reached Mon-Fri, 9am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 5712705281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL J WILEY/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        10/21/2022